Citation Nr: 0736867	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
femur stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1969 to July 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of the April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas. 

In August 2007, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Finally, the Board notes that the veteran submitted a letter 
in January 2005 describing the history and current severity 
of the veteran's disability.  In this narrative, the veteran 
states that he believes he incurred hearing loss while in 
service.  This appears to be a claim for benefits.  The 
matter is referred to the RO for any action deemed 
appropriate.

 
REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran seeks a higher rating for his service-connected 
residuals of a stress fracture in his left femur.  At the 
hearing in August 2007, the veteran testified that 
approximately six months ago, he received additional medical 
treatment, to include pain medication, at a VA clinic.  Those 
reports are not of record.  As such, they should be obtained 
and incorporated into the claims file.  VA is required to 
obtain all records that would assist a claimant in 
substantiating his or her claim.  38 C.F.R. § 3.159 (2007); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As an aside, it 
is noted that a review of the record reveals that the veteran 
receives treatment at the Hot Springs, Arkansas, VA Clinic.  

The Board also notes that the veteran received a VA 
examination regarding his claim in May 2006.  Nonetheless, 
given the veteran's complaints of experiencing increased 
pain, instability, interference with sexual activity, and 
difficulty with prolonged standing and walking, the Board 
finds that a more contemporaneous VA examination is needed to 
ascertain the current level of severity of his service-
connected left femur disability.  The Board may not rely on 
its own unsubstantiated medical conclusions, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an 
informed medical opinion in order to adjudicate a claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Obtain from the VA Clinic in Hot 
Springs, Arkansas, copies of the veteran's 
treatment records.  If these records 
cannot be obtained, a notation to that 
effect must be placed in the file, and the 
veteran must be provided with an 
opportunity to submit such reports.

3.  Afford the veteran the appropriate VA 
examination to determine the extent and 
severity of the left femur disability.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All studies or tests 
deemed necessary by the examiner should be 
performed, to include the recordation of 
relevant range of motion results.

The examiner should also comment on any 
functional impairment due to the residuals 
of the fracture of his left femur, to 
include any associated functional 
impairment of the left femur, left hip, 
and left knee.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.  

4.  If deemed necessary, undertake any 
additional development deemed necessary to 
properly adjudicate the veteran's claim, 
to include consideration of whether 
referral for an extraschedular evaluation 
is warranted.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



